 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   BILLY DRIVER, JR.,                                 No. 1:19-cv-01775-DAD-EPG
12                      Plaintiffs,                     ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND ORDERING
13          v.                                          PLAINTIFF TO PAY THE REQUIRED
                                                        FILING FEE IN ORDER TO PROCEED
14   TAMARAH HARBER-PICKENS, et al.,                    WITH THIS ACTION
15                      Defendants.                     (Doc. Nos. 2, 5)
16

17

18          Plaintiff Billy Driver Jr. is a state prisoner proceeding pro se in this civil rights action

19   pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On January 9, 2020, the assigned magistrate judge issued findings and recommendations,

22   recommending that be plaintiff be ordered to pay the required filing fee in full. (Doc. No. 2.)

23   The magistrate judge concluded that because plaintiff has accumulated at least three “strikes”

24   under the Prison Litigation Reform Act (PLRA”) and has not shown that he is in imminent danger

25   of serious physical injury, he is not eligible to proceed in forma pauperis.1 (Id. at 2–6.) The

26
     1
       The court notes that plaintiff did not file an application to proceed in forma pauperis, but
27   instead merely alleged in conclusory fashion in his complaint that he was in imminent danger of
     harm. (Doc. No. 1 at 3–4.)
28
                                                       1
 1   findings and recommendations were served on plaintiff and contained notice that any objections

 2   thereto were to be filed within thirty (30) days of service. (Id.) On February 3, 2020, plaintiff

 3   filed timely objections.2 (Doc. No. 3.)

 4          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, the

 5   court has conducted a de novo review of the case. Having carefully reviewed the entire file,

 6   including plaintiff’s objections,3 the court concludes that the findings and recommendations are

 7   supported by the record and proper analysis.

 8          Accordingly:

 9          1. The findings and recommendations issued on January 9, 2020 (Doc. No. 2) are

10                adopted in full; and

11          2. Plaintiff is ordered to pay the filing fee within forty-five (45) days of service of this

12                order or face dismissal of this case for failure to prosecute and failure to obey a court

13                order; and

14          3. Plaintiff’s motion for a ruling (Doc. No. 5) is denied as having been rendered moot.

15   IT IS SO ORDERED.
16
         Dated:     April 14, 2020
17                                                        UNITED STATES DISTRICT JUDGE

18

19

20
21

22

23

24

25
     2
26     Plaintiff filed a motion for a ruling on the pending findings and recommendations just four days
     later, on February 7, 2020. (Doc. No. 5.)
27
     3
       In his one-page filing, plaintiff objects to the findings and recommendations but presents no
28
     arguments or facts explaining his opposition thereto. (Doc. No. 3.)
                                                         2
